                                                          1    Kent F. Larsen, Esq.
                                                               Nevada Bar No. 3463
                                                          2    Chet A. Glover, Esq.
                                                               Nevada Bar No. 10054
                                                          3    SMITH LARSEN & WIXOM
                                                               1935 Village Center Circle
                                                          4    Las Vegas, Nevada 89134
                                                               Telephone: (702) 252-5002
                                                          5    Fax: (702) 252-5006
                                                               Email: kfl@slwlaw.com
                                                          6
                                                                      cag@slwlaw.com
                                                          7
                                                               Attorneys for Plaintiff
                                                               JPMorgan Chase Bank, N.A.
                                                          8

                                                          9                              UNITED STATES DISTRICT COURT
                                                          10                                        DISTRICT OF NEVADA
                                                          11    JPMORGAN CHASE BANK, N.A.,
SMITH LARSEN & WIXOM




                                                                                                                   Case No: 2:17-cv-02646-APG-CWH
                                                          12                           Plaintiff,
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                                                                v.
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14
                                                                SATICOY BAY LLC SERIES 741                         STIPULATION AND ORDER TO
                              ATTORNEYS




                                                          15    HERITAGE VISTA, a Nevada limited liability         ALLOW FILING OF FIRST
                                                                company; HERITAGE VILLAS #1                        AMENDED COMPLAINT
                                                          16    HOMEOWNERS ASSOCIATION, a Nevada
                                                                non-profit corporation; and NEVADA
                                                          17    ASSOCIATION SERVICES, INC., a Nevada
                                                                corporation,
                                                          18
                                                                                       Defendants.
                                                          19
                                                                      Plaintiff JPMorgan Chase Bank, N.A. (“Plaintiff” or “Chase”), Defendant Saticoy Bay
                                                          20

                                                          21   LLC Series 741 Heritage Vista, and Defendant Heritage Villas #1 Homeowners Association,

                                                          22   by and through their respective counsel of record, stipulate and agree as follows:
                                                          23
                                                               …
                                                          24
                                                               …
                                                          25
                                                               …
                                                          26

                                                          27   …

                                                          28   …


                                                                                                              1
                                                          1           1.      Chase shall be allowed to file its First Amended Complaint, attached hereto as
                                                          2
                                                               Ex. 1, pursuant to LR 15-1, which First Amended Complaint shall be filed within 10 days of
                                                          3
                                                               the Court executing this Order.
                                                          4
                                                                Dated this 2nd day of November, 2018.            Dated this 2nd day of November, 2018.
                                                          5

                                                          6     SMITH LARSEN & WIXOM                             LAW OFFICES OF MICHAEL F. BOHN,
                                                                                                                 ESQ., LTD
                                                          7

                                                          8
                                                                /s/ Chet A. Glover                               /s/ Michael F. Bohn
                                                          9     Kent F. Larsen, Esq.                             Michael F. Bohn, Esq.
                                                                Nevada Bar No. 3463                              Nevada Bar No. 1641
                                                          10    Chet A. Glover, Esq.                             2260 Corporate Circle, Ste. 480
                                                                Nevada Bar No. 10054                             Henderson, Nevada 89074
                                                          11
                                                                1935 Village Center Circle                       Attorneys for Defendant
SMITH LARSEN & WIXOM




                                                          12    Las Vegas, Nevada 89134                          Saticoy Bay LLC Series 741 Heritage Vista
                                                                Attorneys for Plaintiff
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13    JPMorgan Chase Bank, N.A.
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14
                                                                Dated this 2nd day of November, 2018.
                              ATTORNEYS




                                                          15
                                                                THE WRIGHT LAW GROUP, P.C.
                                                          16

                                                          17
                                                                /s/ John Henry Wright
                                                          18    John Henry Wright, Esq.
                                                                Nevada Bar No. 6182
                                                          19    2340 Paseo Del Prado, Suite D-305
                                                                Las Vegas, Nevada 89102
                                                          20
                                                                Attorneys for Defendant
                                                          21    Heritage Villas #1 Homeowners Association

                                                          22                                             ORDER
                                                          23
                                                                      IT IS SO ORDERED.
                                                          24

                                                          25                                               UNITED STATES MAGISTRATE JUDGE
                                                          26                                                    November 5, 2018
                                                                                                           DATE:__________________________
                                                          27

                                                          28



                                                                                                             2
